Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSU (US 2017/0227994).

Regarding claim 1 HSU discloses:
A foldable display device comprising: 
a display panel (e.g. 4, 7 Fig.1); 
a first support member and a second support member (e.g. 31 Fig.1) disposed on a surface of the display panel and respectively including first biasing members (e.g. legs of 61/62 attached to 31 Fig.6); 
a first member and a second member (e.g. 30 Fig.1) that are respectively slideably coupled to the first support member and the second support member (shown e.g. Fig.6, Fig.7, 
a hinge member (e.g. 2 Fig.1) connected to the first member and the second member to vary an angle between the first member and the second member with respect to at least one rotation axis (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10) .

Regarding claim 2 HSU discloses:
the first support member and the second support member are supported for limited relative movement according to the angle between the first member and the second member (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10).

Regarding claim 3 HSU discloses:
when the angle between the first member and the second member is changed, a distance between each first biasing member and the at least one rotation axis is changed (e.g. indicated by arrows Fig.6, Fig.7, Fig.9, Fig.10), and a distance between each second biasing member from the at least one rotation axis is kept substantially constant (e.g. legs of 61/62 attached to 30 remain attached to 30 Fig.6, Fig.7, Fig.9, Fig.10).

Regarding claim 4 HSU discloses:
the first support member and the second support member have a folded position in which the first support member and the second support member overlap in a thickness direction (shown e.g. Fig.9, Fig.10)  and an unfolded position in which the first support member and the second support member are arranged side by side along a direction intersecting the at least one rotation 

Regarding claim 6 HSU discloses:
the first biasing members and the second biasing members at least partially overlap in the thickness direction (shown e.g. FIG.9, FIG.10).

Regarding claim 9 HSU discloses:
each of the first member and the second member comprises a slideable member (sliding shown e.g. Fig.6, Fig.7, Fig.9, Fig.10) including: 
a plate part extending in the direction intersecting the at least one rotation axis (as indicated by arrows Fig.8); 
a shaft coupling part (e.g. 3011 Fig.6) disposed at an end of the plate part on a side adjacent to the at leasts one rotation axis (as shown e.g. Fig.6); and 
a pair of guide holes extending through the plate part in a thickness direction and arranged in a direction substantially parallel to the at least one rotation axis (11 thrust through 30 shown e.g. Fig.6), and wherein each of the second biasing members is disposed between the pair of guide holes (e.g. between adjacent 11 shown Fig.5).

Regarding claim 10 HSU discloses:

a second back cover covering a back surface of the second support member (e.g. 54 covering 31 Fig.8); 
a first slide cover being slideably coupled to the first back cover (e.g. 311 attached to 53 described paragraph [0034]); and 
a second slide cover being slideably coupled to the second back cover (e.g. 312 attached to 54 described paragraph [0034]).

Regarding claim 11 HSU discloses:
the first slide cover covers an area between the at least one rotation axis and an end of the first back cover adjacent to the at least one rotation axis, and the second slide cover covers an area between the at least one rotation axis an end of the second back cover adjacent to the at least one rotation axis (as described paragraph [0034], shown Fig.6, Fig.7).

Regarding claim 12 HSU discloses:
at least a part of the first slide cover overlaps the first back cover in the thickness direction (as indicated e.g. Fig.2), and at least a part of the second slide cover overlaps the second back cover in the thickness direction (as indicated e.g. Fig.2).

Regarding claim 16 HSU discloses:
A foldable display device comprising: a display panel; 

a first member and a second member (e.g. 30 Fig.1) that are respectively slideably coupled to the first support member and the second support member (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10) and respectively comprise biasing members (e.g. legs of 61/62 attached to 30 Fig.6); and 
a hinge member (e.g. 2 Fig.1) connected to the first member and the second member to vary an angle between the first member and the second member with respect to at least one rotation axis (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10), wherein the biasing members are configured to change a length according to an angle between the first support member and the second support member (e.g. indicated by arrows Fig.6, Fig.7, Fig.9, Fig.10).

Regarding claim 17 HSU discloses:
the biasing members comprise elastic members (as described paragraph [0032]), and each of the first member and the second member comprises a slideable member (sliding shown e.g. Fig.6, Fig.7, Fig.9, Fig.10) including: 
a plate part extending in a direction intersecting the at least one rotation axis (as indicated by arrows Fig.8); 
a shaft coupling part (e.g. 3011 Fig.6) disposed at an end of the plate part on a side adjacent to the at least one rotation axis (as shown e.g. Fig.6); 
an elastic member accommodating hole extends through the plate part in a thickness direction (61/62 in 30/31 Fig.2); and 


Regarding claim 18 HSU discloses:
a first back cover covering a back surface of the first support member (e.g. 311, Fig.1), and a second back cover covering a back surface of the second support member (e.g. 312 Fig.1), wherein the first back cover and the second back cover respectively comprise support walls protruding from front surfaces of the first back cover and the second back cover (shown e.g. Fig.1) and inserted into the elastic member accommodating holes (shown e.g. Fig.2), and wherein ends of the elastic members are supported by the fixing members (shown e.g. Fig.2)  and the other ends of the elastic members are supported by the support walls (61/62 on 311 described paragraph [0032]), .

Regarding claim 19 HSU discloses:
a gap between each support wall and an inner side surface of a corresponding elastic member accommodating hole varies according to the angle between the first slideable member and the second slideable member (e.g. indicated by arrows Fig.6, Fig.7, Fig.9, Fig.10).

Regarding claim 20 HSU discloses:
the first support member and the second support member have a folded position (shown e.g. Fig.9, Fig.10) in which the first support member and the second support member overlap in the thickness direction and an unfolded position (shown e.g. Fig.6, Fig.7) in which the first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2017/0227994) in view of WOO et al. (US 2019/0200470).

Regarding claim 5 HSU discloses:
The foldable display device of claim 4, 
HSU does not explicitly disclose:
wherein the first biasing members are disposed closer to the at least one rotation axis than the second biasing members in the folded position
WOO teaches:
wherein the first biasing members (e.g. 442 FIG.10B) are disposed closer to the at least one rotation axis (e.g. further to the right in FIG.10B) than the second biasing members (e.g. 441 FIG.10B) in the folded position (e.g. “user applies force to fold” paragraph [0160]).


Regarding claim 7 HSU discloses:
The foldable display device of claim 6, 
HSU does not explicitly disclose:
wherein an overlap area between each first biasing member and a corresponding second biasing member in the unfolded position is greater than an overlap area between each first biasing member and the corresponding second biasing member in the folded position
WOO teaches:
wherein an overlap area between each first biasing member (e.g. rightmost 442 FIG.10A) and a corresponding second biasing member (e.g. rightmost 441 FIG.10A) in the unfolded position is greater than an overlap area between each first biasing member and the corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WOO as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “permanently implements the holding force without decreasing the holding force even though the foldable display device is consistently used” (described paragraph [0007]), and “provide a foldable display device which may reduce a manufacturing cost by means of a simple hinge structure” (described paragraph [0012]).

Regarding claim 8 HSU as modified discloses:
The foldable display device of claim 7, 
HSU does not explicitly disclose:
wherein the first and the second biasing members comprise first and second magnets having different polarities
WOO teaches:
wherein the first and the second biasing members comprise first and second magnets having different polarities (as described paragraph [0180]).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2017/0227994) in view of Kim et al. (US 2006/0138913).
Regarding claim 13 HSU discloses:
The foldable display device of claim 12, 
HSU does not explicitly disclose:
further comprising a hinge cover disposed between the first slide cover and the second slide cover and covering a back surface of the hinge member 
Kim teaches:
further comprising a hinge cover (e.g. 168’ Fig.21) disposed between the first slide cover and the second slide cover (e.g. 166’, 170’ Fig.21) and covering a back surface of the hinge member (e.g. covering 10 and the back of 10 Fig.20).
.

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2017/0227994) in view of KIKUCHI et al. (US 2018/0375976).

Regarding claim 14 HSU discloses:
The foldable display device of claim 1, 
HSU does not explicitly disclose:
wherein the first support member and the second support member respectively further comprise auxiliary biasing members disposed farther from the at least one rotation axis than the first biasing members and the second biasing members
KIKUCHI teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIKUCHI as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “the utilization of a partial screen mode for the device so that the user need not open the device in its entirety in order to utilize the device, which results in “enhanced convenience for the user (Paragraph [0073]).

Regarding claim 15 HSU as modified discloses:
The foldable display device of claim 14, 
HSU does not explicitly disclose:
the first and second biasing members comprise first and second magnets, the auxiliary biasing members comprise auxiliary magnets, and a magnetic force between the auxiliary magnets is smaller than a magnetic force between the first magnets and the second magnets
KIKUCHI teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIKUCHI as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “the utilization of a partial screen mode for the device so that the user need not open the device in its entirety in order to utilize the device, which results in “enhanced convenience for the user (Paragraph [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar devices utilizing hinges as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841